The plaintiff's title being derived from Cole, if he has the right to take water from the defendant's cistern (a point on which no opinion is expressed), it can, at most be no greater than that reserved to Cole in his prior conveyance to Sabin, which in legal contemplation was only so much of the water as might not be used by the occupants of the place conveyed in the reasonable enjoyment of the premises. Hence the finding of fact by the referee, that the defendant's use of the water has been a reasonable one, makes it obvious that the plaintiff's alleged cause of complaint is unfounded. Furthermore, it is not found, nor does it appear, that the quantity of water used or appropriated by the defendant has been increased since the plaintiff's ownership of the store lot, and therefore the changes in the manner of its use are immaterial.
Bill dismissed.
CARPENTER, J., did not sit: the others concurred. *Page 610